Citation Nr: 1420579	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include skin cancer and actinic keratosis, including as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.  

(The issues of entitlement to service connection for ischemic heart disease and cellulitis of the right hand are the subject of a separate decision.)
  

REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals  (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via video-conference.  In January 2012, the Board remanded the current issues on appeal for further development.  


FINDINGS OF FACT

1.  Although the Veteran is not shown to have skin cancer, the evidence is at least in equipoise as to whether his current actinic keratosis was caused in part by sun exposure in service.

2.  The Veteran is not shown to have had herbicide exposure in service and his current diabetes is not otherwise shown to be related to service.  



3.  The Veteran's hypertension did not become manifest in service or for many years thereafter and is not shown to be related to service.    


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for actinic keratosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

 A February 2010 letter explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records, private medical records, evidence pertaining to military herbicide use and the effects of dioxin submitted by the Veteran's representative, the report of a VA skin examination and the assertions of the Veteran, his wife and his representative. 

Regarding the Veteran's hearing before the Board, 38 C.F.R. 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Here, during the Veteran's October 2011 hearing, all parties agreed as to the issues on appeal, including the issues herein decided.  The parties also discussed the evidence contained in the record and what pertinent evidence might still be outstanding.  Additionally, the Board's subsequent January 2012 remand instructed the RO/AMC to obtain available private medical records, to attempt to verify the Veteran's alleged ACDUTRA at Fort Chafee and to afford the Veteran a VA skin examination.  There is no indication the Veteran has any additional evidence to submit or that there is any additional evidence for VA to obtain regarding the claims herein decided.  Thus, the Board's duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced as there is no indication there is any further outstanding evidence pertinent to his claim. 

The Board also finds that VA appropriately complied with the January 2012 remand directives.  In specific regard to attempting to verify a period of alleged ACDUTRA at Fort Chafee, the Veteran was asked in a February 2012 letter to provide the dates he served in the Reserve, including dates of discharge, the name, mailing address and telephone number of his unit, whether he was currently assigned to the unit and/or whether he was retired from the unit.  In a March 2012 response, the Veteran simply indicated that after separation, he was part of the individual ready reserve (IRR) and was called up by the IRR for the training at Fort Chafee in the summer of 1969.  He did not provide VA with any unit information or any other information concerning the reserve service that might have allowed VA to attempt to verify it through inquiries to sources other than the National Personnel Records Center (NPRC).  Accordingly, VA met its duty to assist by making an inquiry to NPRC for any record of the Fort Chafee service and then documenting in a March 2012 memorandum that there was insufficient information of record to attempt to obtain corroboration of this alleged service at Fort Chafee with herbicide exposure through inquiries to the Joint Services Records Research Center (JSRRC) and/or the National Archives and Records Administration (NARA).  In short, without more specific information concerning the nature of the alleged Fort Chafee service, VA was not able to initiate a search of these or other alternative sources.   

The Board has also considered whether a VA medical examination or opinion is necessary for proper adjudication of the Veteran's claims for service connection for diabetes and hypertension.  Regarding diabetes, as explained below, herbicide exposure is not established.  Also, there is no evidence to suggest manifestation of the disease during service or soon after service and no evidence even suggesting a relationship between diabetes and service, which is not based on a theory of herbicide exposure.  Regarding hypertension, there is no evidence to suggest a manifestation of the disease during service or soon after service and no evidence even suggesting a relationship between current hypertension and service.  Thus, a VA medical examination or opinion is not necessary in relation to these claims.  See 38 C.F.R. § 3.159(c)(4).    

The Board has found nothing to suggest that there is any outstanding available evidence pertinent to the Veteran's claims.  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claims.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including diabetes and hypertension, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As alluded to above diabetes and hypertension are among these enumerated diseases; skin cancer is not.  38 C.F.R. § 3.309(a).  

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes and certain types of skin cancer) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Skin Disability, to include skin cancer

The evidence does not show that the Veteran has skin cancer.  However, it does show that he currently has actinic keratosis and seborrheic keratosis.  The seborrheic keratosis has not been attributed to service, with a June 2012 VA examiner specifically finding that it is hereditary in nature.  However, there are two medical opinions of record that tend to indicate that the Veteran's actinic keratosis is partly the result of sun exposure in service.  

In a July 2010 opinion, a private physician, Dr. E, noted that the Veteran was exposed to sunlight during service.  Dr. E indicated that the Veteran wore a cap but was not provided any skin cream for UV light protection.  Dr. E concluded that the Veteran's sun exposures, including the exposure in service, caused his actinic keratoses.  Subsequently, the January 2012 VA examiner indicated that it was the total exposure to sun over the course of the Veteran's life, which caused his actinic keratoses to develop and that his time in the military did contribute to his lifetime exposure.  The examiner found that it was not likely that the Veteran's lesions began while in the service but his outdoor activities during that time did add significantly to his total lifetime load of sun damage.  In a January 2013 addendum, the January 2012 VA examiner concluded that it is less likely than not that the Veteran's skin disorder of actinic keratosis had its onset during active service or that it is related to any in-service event, including exposure to heat and sun.  The examiner commented that as the Veteran had only two years of active duty, there was a relatively small proportion of lifetime sun exposure incurred during service as compared with his civilian life.  

Although the VA examiner ultimately concluded that it is less likely than not that the Veteran's current actinic keratosis is related to service, the primary rationale for her opinion (that only a small proportion of the Veteran's sun exposure was incurred in service) still appears to suggest that this sun exposure did contribute to cause his actinic keratosis (although it was a small contribution).   Given this suggestion of service-related causality, the Board does not attach any more probative weight to the ultimate opinion of the VA examiner than to the private medical opinion of Dr. E.  Thus, the evidence is in equipoise as to whether a nexus (however minimal it may be) is present between the sun exposure in service and the current actinic keratosis.  Consequently, affording the Veteran the benefit of the doubt, such a nexus is established.  Accordingly, as current actinic keratosis, sun exposure in service and a nexus between the two are all established, service connection for this disability is warranted.   Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Diabetes

The Veteran alleges that his current diabetes was caused by exposure to herbicides during a two week period of Active Duty for Training (ACDUTRA) at Fort Chafee in the summer of 1969.  The Veteran testified that he was out in the field during this two week period, thus exposing him to the foliage at Fort Chafee.  He reported that he slept in the dirt, did a significant amount of digging and smoldered leaves in his tent to ward off ticks and other insects, thus breathing the smoke from the burning foliage.  Additionally, he testified that he recalled being sprayed with some substance in the late evening during this period but he could not remember the exact circumstances except that he thought the substance may have been some type of bug spray.  

The evidence clearly establishes that the Veteran currently has diabetes, diagnosed as early as the early 1990s according to his testimony and shown by the medical evidence of record.  However, it is not established that the Veteran actually served at Fort Chafee.  Notably, the personnel records obtained by the RO do not show any service at Fort Chafee and in response to an inquiry pursuant to the January 2012 remand, the NPRC indicated that it did not have any records pertaining to the Veteran's service subsequent to his separation from active duty in 1968.  The Veteran was asked in a February 2012 letter to provide pertinent information concerning his reserve service, including his unit information so that VA could attempt to obtain information from other sources, including the unit to which he was assigned but as noted above, the Veteran did not respond with any of this information.  Accordingly, in the absence of any documentation or other corroboration that the Veteran actually was stationed at Fort Chafee, the Board must conclude that the weight of the evidence is against him being stationed there and also against him being exposed to herbicides there.  Moreover, NPRC has no record of him being exposed to herbicides during service and there is no other documentation of such herbicide exposure.  The Veteran also did not serve in Vietnam so is not entitled to the presumption of herbicide exposure, which accompanies such service.  38 C.F.R. § 3.307.

Further, even assuming that the Veteran did have a period of ACDUTRA at Fort Chafee in the summer of 1969, there is no indication that he was exposed to herbicides during this duty.  As shown by an excerpt from a Department of Defense (DOD) report submitted by the Veteran's attorney in March 2010, spraying of herbicides at Fort Chafee was conducted from July 1967 to October 1967.  Consequently, the Veteran could not have been sprayed by these chemicals if he was at Fort Chafee in the summer of 1969.  The Veteran's attorney has argued that dangerous levels of the chemicals contained in the herbicides sprayed by DOD (such as dioxin) remain on the surface of soils for as long as three years and just under the surface for longer periods, citing an Environmental Protection Agency (EPA) fact sheet pertaining to the characteristics of dioxin.  Thus, he has contended that the Veteran was exposed to herbicides through contact with chemical residuals in the Fort Chafee soil.  The Board notes, however, that the DOD report indicates that the 1967 spraying at Fort Chafee and the companion sites of Fort Gordon and the Apalachicola National Forest was done through aerial application on "duplicate 3-acre plots, 200 x 660 feet in dimension."  This indicates that only a limited area within Fort Chafee was sprayed with herbicides.  Thus, even if the Veteran was actually at Fort Chafee for two weeks in the summer of 1969 and even if chemical residual from the 1967 spraying remained in the soil in or near the limited spraying area at that time, there is no indication that the Veteran was located in or near the spraying area when allegedly at Fort Chafee and no indication that he came into contact with any such chemical residual.  

In sum, because the Veteran is not shown to have been exposed to herbicides during service, there is no basis for concluding that his current diabetes is related to such exposure.  Additionally, it is neither shown nor alleged that diabetes became manifest during service or within the first post-service year or that it is otherwise related to service.  Thus, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303; Alemany, 9 Vet. App. 518 (1996).


Hypertension

The medical evidence clearly establishes that the Veteran has current hypertension.  However, there is no indication that any hypertension became manifest in service or within the first post-service year.  The service treatment records do not show any diagnosis of hypertension or any blood pressure readings indicative of hypertension.  (See 38 C.F.R. § 4.104, indicating that hypertension means that diastolic blood pressure is predominantly 90mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90 mm).  In this regard, the Veteran's blood pressure was 138/88 at his September 1968 separation examination.   Further, the Veteran has asserted (through his wife's 2011 hearing testimony) that he was first diagnosed with hypertension sometime around the early 1980s (i.e. approximately 30 years prior to the 2011 Board hearing).  There is also no evidence, which even suggests a relationship between the Veteran's current hypertension and his military service.  The Veteran may believe that his hypertension is related to service but as a layperson, without any demonstrated expertise concerning the etiology of hypertension, his opinion in this matter is not entitled to any probative value.  See e.g. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   Accordingly, because hypertension was not shown in 


service or for many years thereafter and is not shown to be related to service, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for actinic keratosis is granted.  

Service connection for diabetes as due to herbicide exposure is denied.  

Service connection for hypertension is denied.    


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


